UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7343



MARLON JAMAL WHITE,

                                              Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-878-3)


Submitted:   November 18, 2004             Decided:   December 1, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marlon Jamal White, Appellant Pro Se.     Stephen R. McCullough,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Marlon Jamal White, a Virginia inmate, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2254 (2000).      An appeal may not be taken from the

final order in a habeas corpus proceeding unless a circuit justice

or   judge    issues   a   certificate   of   appealability.   28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that White has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               DISMISSED




                                   - 2 -